DETAILED ACTION
This action is in reply to an application filed November 24th, 2020. Claims 1-14 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on November 29th, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24th, 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
Reference numbers 1 (artificial satellite) in FIG. 1 and reference number #1 (sensor system) in FIG. 4, 9, and 10 create confusion as to what is being depicted as the “#” symbol is colloquially read as “number” so “reference #1” can be read as “reference number 1”. Applicant is advised to amend the drawings and specification to change the recited “sensor system #1” to a reference number that is not used.
Reference numbers 2 (scanning range) in FIG. 1 and reference number #2 (sensor system) in FIG. 9 create confusion as to what is being depicted as the “#” symbol is colloquially read as “number” so “reference #2” can be read as “reference number 2”. Applicant is advised to amend the drawings and specification to change the recited “sensor system #2” to a reference number that is not used.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: The recited “sensor system #n” in page 11 para 0019 line 16.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are recommended in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: "perpendicular direction control unit 42" in page 31 para 0067 and page 43 para 0098 is inconsistent with the rest of the specification which recites "orthogonal direction control unit 42". Applicant is recommended to amend pages 31 and 43 to read "orthogonal direction control unit 42" instead.
Appropriate correction is recommended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f).  Such claim limitations are: 
“detecting means” in claims 1-3, 13, and 14 which have the corresponding structure of a camera such as an IR camera as recited in the specification in page 11 para 0019 "As illustrated in Fig. 4, the sensor system is provided with a mirror (reflecting means) 31, a gimbal 32, a lens 33, a detector (detecting means) 34…" and page 13 para 0024 "The detector 34 is an IR sensor (IR camera), for example. For the IR camera, a device such as an MCT detector or a T2SL detector can be applied, and the type of camera is not limited.”.
“reflecting means” in claims 1-3, 13, and 14 which have the corresponding structure of one or more movable mirrors as depicted in the specification in page 11 para 0019 “As illustrated in Fig. 4, the sensor system is provided with a mirror (reflecting means) 31, a gimbal 32, a lens 33, a detector (detecting means) 34…” and page 12 para 00222 “Fig. 4 illustrates an example of a case in which a single mirror 31 is used, but it is also possible to provide a plurality of mirrors 31. For example, in the case of using two mirrors 31 to guide light to the detector, each mirror 31 is provided with the gimbal 32. In other words, the respective angles of a first reflective surface and a second reflective surface in the reflecting means are controlled so that light is guided to the detector 34.”.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“search unit” in claims 6 and 7.
“tracking unit” in claims 8.
“correction unit” in claims 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-9 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitations “search unit”, “tacking unit”, and “correction unit” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
For the search unit and tracking unit, paragraph 0038 of the specification recites "The processing unit 43 performs a search process and a tracking process. Consequently, the processing unit 43 includes a search unit 47 and a tracking unit 48. In the case of performing one of either searching or tracking, it is also possible to provide one of either the search unit 47 or the tracking unit 48. " however this is insufficient structure as both the search and tracking units are merely part of the processing unit. Also, Fig. 10 has the search and tracking units as part of the observation control device and not part of the processing unit.
For the correction unit, paragraph 0063 of the specification recites "As illustrated in Fig. 10, the observation control device 40 according to the present embodiment is provided with a correction unit 46" and para 0064 recites "The present embodiment illustrates an example of a configuration in which the correction unit 46 is provided with respect to the processing unit 43 and the image data acquired from the detector 34 is corrected by software with image processing, but the correction method may also be configured such that the correction unit 46 is provided in another position and the image data is corrected by software, or the image data may be corrected by hardware in the optical system such as the mirror 31 and the lens 33" which the examiner has interpreted as being indication that the correction unit is a computer program thus there is insufficient structure as there is no recitation of a general purpose computer programed with an algorithm to perform the function of the correction unit.
Therefore, the claims 6-9 are indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	For the purposes of the prior art rejection below, the examiner interprets the “search unit” and the “tracking unit” are microprocessors that are configured to perform the functions as claimed and that the “correction unit” is a general purpose computer or microprocessor that is programmed to correct the distortions in the images.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program product (program per se).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Howe; Wayne R (US Pub. No. 20160073048 A1), herein after Howe.
Regarding claim 1, Howe teaches [a]n observation control device applicable to a detecting means installed onboard a spacecraft for performing observation, comprising (Howe: Para. 0029; "This example describes an illustrative system 100 including an image sensing system 102, a platform 104, a controller 106 including a control component 107 and an output component 108, a transmitter 109, a navigation and/or positioning receiver 110, a satellite navigation system 111, a relay platform 112 (e.g., a communications satellite), and a ground station (or remote receiver) 114; see FIGS. 1-4."): an orthogonal direction control unit that moves an observation range in a direction orthogonal to a travel direction of the spacecraft, the observation range being a range observed by the detecting means; and a travel direction control unit that moves the observation range in the travel direction of the spacecraft (Howe: Para. 0033; "Sensor elements 116 may be configured to produce at least M adjacent rows of N adjacent sensed image data pixels. Each sensed image data pixel may correspond to a surface resolution cell of surface S1 determined by an instantaneous field of view of surface S1 by the associated sensor element. The sensed image data pixels in each row may be disposed in a line transverse to direction of travel D1. The M rows may be disposed along direction of travel D1, where M and N may be positive integers, and M may be greater than one (1)... For example, in an embodiment where p=1 and n=1, sensor elements 116 may include one (1) sensor element, and image sensing system 102 may include any suitable mechanism, device, apparatus, structure, and/or programming configured for scanning the field of view of the one sensor element along an along-track direction (e.g., in a direction parallel to direction of travel D1), along an across-track direction (e.g., in a direction normal to the view of FIG. 1), and/or along any other suitable direction for producing the M rows of N sensed image data pixels. For example, system 102 may include a rotating mirror configured to rotate about first and second orthogonal axes, or other suitable optical, electrical, magnetic, piezoelectric, and/or mechanical movement system.").
Howe does not explicitly teach the orthogonal direction control unit or the travel direction control unit, however it is obvious to one ordinarily skilled in the art that in para 0033 of Howe the system of Howe would have an electric system that is configured to perform the same actions of the orthogonal direction control unit and the travel direction control unit for the benefit of rotating the mirror using an electric system.
It would have been obvious to one ordinarily skilled in the art before the filling of the application that the rotating mirror control system from Howe functions like the orthogonal direction control unit and the travel direction control unit as claim, for the benefit of rotating the mirror using an electric system.
Regarding claim 2, Howe remains as applied as in claim 1 and goes on to further teach [t]he observation control device according to claim 1, wherein the travel direction control unit moves the observation range in the travel direction by controlling an angle of a reflective surface of a reflecting means that guides light from the observation range to the detecting means (Howe: Para. 0035; "In some embodiments, p=1 and n=N, in which case image sensing system 102 may include any suitable mechanism, device, apparatus, structure, and/or programming configured for scanning the field of view of 1×N array of sensor elements along the across-track direction for producing the M rows of N sensed image data pixels. For example, system 102 may include a rotating mirror or other system that rotates about an axis substantially parallel to the along-track direction.").
Regarding claim 4, Howe remains as applied as in claim 2 and goes on to further teach [t]he observation control device according to claim 2, wherein the orthogonal direction control unit controls the angle to move the observation range in the direction orthogonal to the travel direction (Howe: Para. 0036; "In some embodiments, p=M and n=1, in which case image sensing system 102 may include any suitable mechanism, device, apparatus, structure, and/or programming configured for scanning the field of view of M×1 array of sensor elements along the along-track direction for producing the M rows of N sensed image data pixels. For example, system 102 may include a rotating mirror or other system that rotates about an axis substantially parallel to the across-track direction.").
Regarding claim 5, Howe remains as applied as in claim 1 and goes on to further teach [t]he observation control device according to claim 1, wherein the observation range is movable inside a scanning range having one edge defined by a distance the observation range is movable in the travel direction and another edge defined by a distance the observation range is movable in the direction orthogonal to the travel direction (Howe: Para. 0033; "Sensor elements 116 may be configured to produce at least M adjacent rows of N adjacent sensed image data pixels. Each sensed image data pixel may correspond to a surface resolution cell of surface S1 determined by an instantaneous field of view of surface S1 by the associated sensor element. The sensed image data pixels in each row may be disposed in a line transverse to direction of travel D1. The M rows may be disposed along direction of travel D1, where M and N may be positive integers, and M may be greater than one (1). For example, sensor elements 116 may be (or include) p rows of n adjacent sensor elements that produce a frame (or pixel frame) of the M rows of N sensed image data pixels, where p may be a positive integer less than or equal to M, and n may be a positive integer less than or equal to N. The n sensor elements in each row may be disposed in (or substantially along) a line transverse to direction of travel D1. The p rows may be disposed along (or substantially along a line parallel to) direction of travel D1. For example, in an embodiment where p=1 and n=1, sensor elements 116 may include one (1) sensor element, and image sensing system 102 may include any suitable mechanism, device, apparatus, structure, and/or programming configured for scanning the field of view of the one sensor element along an along-track direction (e.g., in a direction parallel to direction of travel D1), along an across-track direction (e.g., in a direction normal to the view of FIG. 1), and/or along any other suitable direction for producing the M rows of N sensed image data pixels.").
Regarding claim 6, Howe remains as applied as in claim 5 and goes on to further teach [t]he observation control device according to claim 5, further comprising: a search unit that conducts a target search on a basis of information obtained by moving the observation range to scan inside the scanning range (Howe: Para. 0030; "System 100 may be configured to sense and record image data of a surface S1, such as a surface of the earth, features thereof, such as geographic information, mountains, deserts, cities, roads, buildings, and bodies of water, and objects (or targets) thereon, such as object 115. Further, system 100 may be configured to transmit recorded image data to a remote receiver, such as ground station 114, if that recorded image data corresponds to “new” data (e.g., corresponds to a geographical location not yet imaged by system 100, or is indicative of a change or movement in a particular geographical location that has previously been imaged).").
Regarding claim 10, Howe remains as applied as in claim 1 and goes on to further teach [t]he observation control device according to claim 1, wherein after observation is performed in the observation range, at least one of the perpendicular direction control unit and the travel direction control unit moves the observation range so as to be partially superimposed onto the observation range where the observation has been performed (Howe: Para. 0040, also see FIG. 2; "With reference now to the example shown in FIGS. 1 and 2, the sensor elements in each row may be disposed in a line transverse to direction of travel D1, and the M rows may be disposed along direction of travel D1, as described above. In particular, to simplify illustration, FIG. 2 depicts sensor elements 116 as including a four by four (4×4) matrix of sensor elements 118a-p, with M and N both equal to four (4). Adjacent elements 118a, 118e, 118i, 118m may be disposed in a first row 120 of the M adjacent rows. Elements 118b, 118f, 118j, 118n may be disposed in a second row 122 of the M adjacent rows. Elements 118c, 118g, 118k, 118o may be disposed in a third row 124 of the M adjacent rows. Elements 118d, 118h, 1181, 118p may be disposed in a fourth row 126 of the M adjacent rows. However, in some embodiments, M and/or N may be larger, such as on the order of 1000, or even greater, depending on the resolution of the image sensing system. In other embodiments, either of M and/or N may be less than four (4). For example, M may be on the order of 1000, and N may be one (1), or N may be on the order of 1000, and M may be one (1).").
Regarding claim 11, Howe remains as applied as in claim 10 and goes on to further teach [t]he observation control device according to claim 10, wherein the partially superimposed range before and after the movement of the observation range is set on a basis of a velocity of an observation target (Howe: Para. 0073; "Method 500 may further include, or may include instead of step 502, a step 504 of generating one or more control signals configured to control the rate of recording pixel frames in the image sensing system based on the velocity of the image sensing system. Similar to step 502, control signals generated at step 504 may be configured to control the rate of recording pixel frames such that each recording interval of time associated with recording of the pixel frames is within the threshold amount of time.").
Regarding claim 12, Howe remains as applied as in claim 1 and goes on to further teach [a] spacecraft comprising the observation control device according to claim 1 (Howe: Para. 0029; "This example describes an illustrative system 100 including an image sensing system 102, a platform 104, a controller 106 including a control component 107 and an output component 108, a transmitter 109, a navigation and/or positioning receiver 110, a satellite navigation system 111, a relay platform 112 (e.g., a communications satellite), and a ground station (or remote receiver) 114; see FIGS. 1-4.").

Regarding claim 13, Howe teaches [a]n observation control method applicable to a detecting means installed onboard a spacecraft for performing observation, comprising (Howe: Para. 0016 and 0029; "Various embodiments of systems and methods are described below and illustrated in the associated drawings." "This example describes an illustrative system 100 including an image sensing system 102, a platform 104, a controller 106 including a control component 107 and an output component 108, a transmitter 109, a navigation and/or positioning receiver 110, a satellite navigation system 111, a relay platform 112 (e.g., a communications satellite), and a ground station (or remote receiver) 114; see FIGS. 1-4."): moving an observation range in a direction orthogonal to a travel direction of the spacecraft, the observation range being a range observed by the detecting means; and moving the observation range in the travel direction of the spacecraft (Howe: Para. 0033; "Sensor elements 116 may be configured to produce at least M adjacent rows of N adjacent sensed image data pixels. Each sensed image data pixel may correspond to a surface resolution cell of surface S1 determined by an instantaneous field of view of surface S1 by the associated sensor element. The sensed image data pixels in each row may be disposed in a line transverse to direction of travel D1. The M rows may be disposed along direction of travel D1, where M and N may be positive integers, and M may be greater than one (1)... For example, in an embodiment where p=1 and n=1, sensor elements 116 may include one (1) sensor element, and image sensing system 102 may include any suitable mechanism, device, apparatus, structure, and/or programming configured for scanning the field of view of the one sensor element along an along-track direction (e.g., in a direction parallel to direction of travel D1), along an across-track direction (e.g., in a direction normal to the view of FIG. 1), and/or along any other suitable direction for producing the M rows of N sensed image data pixels. For example, system 102 may include a rotating mirror configured to rotate about first and second orthogonal axes, or other suitable optical, electrical, magnetic, piezoelectric, and/or mechanical movement system.").
Howe does not explicitly teach the observation range, however it is obvious to one ordinarily skilled in the art that in para 0033 of Howe that the surface resolution cell is functionally the same as the observation range in that it is moved by the system so that the sensor element may scan or observer the surface for the benefit of locating any point of interest.
It would have been obvious to one ordinarily skilled in the art before the filling of the application that surface resolution cell from Howe functions the same as the observation range as claimed, for the benefit of locating any point of interest.

Regarding claim 14, Howe teaches [a]n observation control program applicable to a detecting means installed onboard a spacecraft for performing observation, the observation control program causing a computer to execute a process comprising (Howe: Para. 0019 and 0029; "Further, aspects of the present disclosure may be embodied as a computer method, computer system, or computer program product." "This example describes an illustrative system 100 including an image sensing system 102, a platform 104, a controller 106 including a control component 107 and an output component 108, a transmitter 109, a navigation and/or positioning receiver 110, a satellite navigation system 111, a relay platform 112 (e.g., a communications satellite), and a ground station (or remote receiver) 114; see FIGS. 1-4."): moving an observation range in a direction orthogonal to a travel direction of the spacecraft, the observation range being a range observed by the detecting means; and moving the observation range in the travel direction of the spacecraft (Howe: Para. 0033; "Sensor elements 116 may be configured to produce at least M adjacent rows of N adjacent sensed image data pixels. Each sensed image data pixel may correspond to a surface resolution cell of surface S1 determined by an instantaneous field of view of surface S1 by the associated sensor element. The sensed image data pixels in each row may be disposed in a line transverse to direction of travel D1. The M rows may be disposed along direction of travel D1, where M and N may be positive integers, and M may be greater than one (1)... For example, in an embodiment where p=1 and n=1, sensor elements 116 may include one (1) sensor element, and image sensing system 102 may include any suitable mechanism, device, apparatus, structure, and/or programming configured for scanning the field of view of the one sensor element along an along-track direction (e.g., in a direction parallel to direction of travel D1), along an across-track direction (e.g., in a direction normal to the view of FIG. 1), and/or along any other suitable direction for producing the M rows of N sensed image data pixels. For example, system 102 may include a rotating mirror configured to rotate about first and second orthogonal axes, or other suitable optical, electrical, magnetic, piezoelectric, and/or mechanical movement system.").
Howe does not explicitly teach the observation range, however it is obvious to one ordinarily skilled in the art that in para 0033 of Howe that the surface resolution cell is functionally the same as the observation range in that it is moved by the system so that the sensor element may scan or observer the surface for the benefit of locating any point of interest.
It would have been obvious to one ordinarily skilled in the art before the filling of the application that surface resolution cell from Howe functions the same as the observation range as claimed, for the benefit of locating any point of interest.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Howe as applied to claim 1 above, and further in view of Brouard et al. (US Pub. No. 20130050488 A1), herein after Brouard.
Regarding claim 3, Howe remains as applied as in claim 1 and goes on to further teach [t]he observation control device according to claim 1, wherein the travel direction control unit moves the observation range in the travel direction by controlling an angle of each of a first reflective surface… of the reflecting means that guides light from the observation range to the detecting means (Howe: Para. 0035; "In some embodiments, p=1 and n=N, in which case image sensing system 102 may include any suitable mechanism, device, apparatus, structure, and/or programming configured for scanning the field of view of 1×N array of sensor elements along the across-track direction for producing the M rows of N sensed image data pixels. For example, system 102 may include a rotating mirror or other system that rotates about an axis substantially parallel to the along-track direction.").
Howe is silent to a second reflective surface.
In a similar field, Brouard teaches [t]he observation control device according to claim 1, wherein the travel direction control unit moves the observation range in the travel direction by controlling an angle of each of a first reflective surface and a second reflective surface of the reflecting means that guides light from the observation range to the detecting means (Brouard: Para. 0061; "The image-sensing optical system 1 may be of any type operating within the entire band of visible light and beyond, for example between 360 nm and 950 nm. It may comprise an entrance optical system 11 for collecting radiation, and a refocusing optical system 12, with an intermediate focal plane denoted PI. In FIGS. 2a, 3a and 4, the optical systems 11 and 12 are represented as lenses for simplicity, but it is understood that these are usually mirrors. In general, the optical systems 11 and 12 each have a complex structure with multiple reflective and/or refractive components. In the context of the invention, the entrance optical system 11 is a telescope, which may be of any type used in the field of spatial imaging.") for the benefit of enhanced maneuverability of the camera field of view.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the satellite systems that uses one rotating mirror from Howe with a second rotating mirror, as taught by Brouard, for the benefit of enhanced maneuverability of the camera field of view.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Howe as applied to claims 6, 5, and 2 above, and further in view of Korb et al. (US Pub No. 20150371431 A1), herein after Korb.
Regarding claim 7, Howe remains as applied as in claim 6, however Howe is silent to [t]he observation control device according to claim 6, wherein when the scanning of the observation range from a start point to an end point in the scanning range is completed, the search unit conducts a target search by rescanning from a start point set inside the scanning range.
In a similar field, Korb teaches [t]he observation control device according to claim 6, wherein when the scanning of the observation range from a start point to an end point in the scanning range is completed, the search unit conducts a target search by rescanning from a start point set inside the scanning range (Korb: Para. 0070; "The present disclosure may be used in association with any image processing systems, fields, and applications and in conjunction with any images collected on the ground, from the air, and from space. For example, in still further embodiments, the present disclosure may be used detect, identify, and/or track objects, such as in facial or object recognition systems. One exemplary application is to detect and track moving objects using multiple images, where each target is detected and tagged among the moving objects using its unique, measured spectroradiometric target signature. Thereafter, each target's trajectory or track is estimated across multiple images by maximizing the statistical significance of each target's track. Of course, this embodiment is again exemplary and not limiting or exhaustive.") for the benefit of detecting and tracking targets of interest in the images.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the image sense and recording of targets in the geographical areas that are being observed from Howe to detect, identify, and/or track moving objects across multiple images, as taught by Korb, for the benefit of detecting and tracking targets of interest in the images.
Regarding claim 8, Howe remains as applied as in claim 5, however Howe is silent to [t]he observation control device according to claim 5, further comprising: a tracking unit that tracks a target on a basis of information obtained by moving the observation range inside the scanning range.
In a similar field, Korb teaches [t]he observation control device according to claim 5, further comprising: a tracking unit that tracks a target on a basis of information obtained by moving the observation range inside the scanning range (Korb: Para. 0070; "The present disclosure may be used in association with any image processing systems, fields, and applications and in conjunction with any images collected on the ground, from the air, and from space. For example, in still further embodiments, the present disclosure may be used detect, identify, and/or track objects, such as in facial or object recognition systems. One exemplary application is to detect and track moving objects using multiple images, where each target is detected and tagged among the moving objects using its unique, measured spectroradiometric target signature. Thereafter, each target's trajectory or track is estimated across multiple images by maximizing the statistical significance of each target's track. Of course, this embodiment is again exemplary and not limiting or exhaustive.") for the benefit of identifying and tracking moving targets of interest in the images.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the target tracking in sensed image data from Howe to detect, identify, and/or track moving objects across multiple images, as taught by Korb, for the benefit of identifying and tracking moving targets of interest in the images.
Regarding claim 9, Howe remains as applied as in claim 2, however Howe is silent to [t]he observation control device according to claim 2, further comprising: a correction unit that corrects a distortion in an image occurring due to a relaying of light by the reflecting means.
In a similar field, Korb teaches [t]he observation control device according to claim 2, further comprising: a correction unit that corrects a distortion in an image occurring due to a relaying of light by the reflecting means (Korb: Para. 0129 and 0131; "The two-dimensional images may be co-registered together non-homogeneously, fitting each set of auto-correlated target features from all of the two-dimensional images to either: an a priori knowledge, and uncertainty, of the three-dimensional locations along surfaces and within volumes in the target area; or, in the absence of this knowledge, e.g., the first time a set of measurements is made, the root mean square (RMS) minimization may be made between the weighted group average and the individual two-dimensional measurements for each auto-correlated target feature location." "The least squares fit applies to the minimization of geolocation difference to the a priori or determined after the fact knowledge of the surfaces and volumes of the target area. The least squares fit applies differently for different surfaces and different volumes for semi-transparent surfaces, correcting for multiple orders to correct for image biases, translations, rotations, stretches, and multi-order corrections, all non-homogenously applied through the images. These capabilities may improve spatial resolution for medical imaging applications when spatial resolution is limited by uncorrected imaging effects including but not limited to rotations, translations, non-homogeneous motion, and scale expansion/contraction in the subject, and uncorrected camera errors including angular and position errors, and camera distortions.") for the benefit of ensuring that any distortion in the image does not impact the performance of the imaging system.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the imaging processing system from Howe with the computer algorithm for correcting distortions in the images taken, as taught by Korb, for the benefit of ensuring that any distortion in the image does not impact the performance of the imaging system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rousmaniere et al. (US Pub. No. 20170270639 A1) discloses a system and method for using an overhead imaging platform such as a satellite to scan an area below during motion.
Robinson et al. (US Pub. No. 20170041548 A1) discloses a system and method for using an overhead imaging platform such as a satellite to scan back and forth an area below the platform while it is in motion.
Danziger et al. (US Pub. No. 20090251773 A1) discloses a low orbit satellite for Earth surveillance which has an internal rotatable mirror to allow a camera to scan the surface below.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663